SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2012 ELTEK LTD.  (Name of Registrant) Sgoola Industrial Zone, Petach Tikva, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statements File Nos. 333-12012 and 333-123559. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELTEK LTD. (Registrant) By: /s/Amnon Shemer Amnon Shemer Chief Financial Officer Date:May 29, 2012 Press Release Eltek Reports 2012 First Quarter Results · $12.0 Million in Revenues · Operating profit of $716,000 · Net profit of $526,000 PETACH-TIKVA, Israel, May 29, 2012 (NASDAQ:ELTK) - Eltek Ltd., leading Israeli manufacturer of advanced flex-rigid circuitry solutions, announced today its financial results for the first quarter of 2012. Revenues for the first quarter of 2012 were $12.0 million, compared to revenues of $11.8 million recorded in the first quarter of 2011 and revenues of $11.5 million in the fourth quarter of 2011. Gross Profit for the first quarter of 2012 was $2.3 million (19% of revenues), compared with gross profit of $2.5 million (21% of revenues) in the first quarter of 2011 and gross profit of $1.8 million (15% of revenues) in the fourth quarter of 2011. Operating Profit for the first quarter of 2012 was $716,000 compared with an operating profit of $877,000 in the first quarter of 2011 and operating profit of $312,000 in the fourth quarter of 2011. Net Profit for the first quarter of 2011 was $526,000, or $0.08 per share, compared with a net profit of $788,000 or ($0.12) per share in the first quarter of 2011 and net profit of $228,000 or ($0.03) per share in the fourth quarter of 2011. EBITDA: In the first quarter of 2012, Eltek had EBITDA of $1.2 million compared with EBITDA of $1.4 million in the first quarter of 2011 and EBITDA of $868,000 in the fourth quarter of 2011. ELTEK uses EBITDA as a non-GAAP financial performance measurement. EBITDA is calculated by adding back to net income interest, taxes, depreciation and amortization. EBITDA is provided to investors to complement results provided in accordance with GAAP, as management believes the measure helps illustrate underlying operating trends in the Company's business and uses the measure to establish internal budgets and goals, manage the business and evaluate performance. EBITDA should not be considered in isolation or as a substitute for comparable measures calculated and presented in accordance with GAAP. Reconciliation between the company's results on a GAAP and non-GAAP basis is provided in a table immediately following the Consolidated Statement of Operations Management Comments: Arieh Reichart, President and Chief Executive Officer of Eltek commented: "I'm pleased to report that despite of the economic condition in Europe and the US; we were able to achieve record revenues of $12.0 million this quarter. During the first quarter of 2012 we received two large frame orders of three million dollars in the aggregate from US advanced medical device manufacturers. These recent orders reflect the continued market recognition of the high quality and reliability of our products." "In addition, we are working on expanding our sales force through strategic relationships with leading PCB manufacturers in general, and in the US in particular, which can provide us with an ideal platform to increase sales of our high-end flex-rigid boards." Mr. Reichart concluded. Amnon Shemer, Chief Financial Officer of Eltek added: “Our ability to maintain a high level of revenues in today’s turbulent economy gives us great confidence in our operation and marketing strategy. Our net income in the first quarter enabled us to improve our cash position by $522,000. During the first quarter we invested $720,000 in fixed assets, mainly for our production lines, in order to better position the company for future growth and improved production efficiency." About Eltek Eltek is Israel's leading manufacturer of printed circuit boards, the core circuitry of most electronic devices. It specializes in the complex high-end of PCB manufacturing, i.e., HDI, multilayered and flex-rigid boards. Eltek's technologically advanced circuitry solutions are used in today's increasingly sophisticated and compact electronic products. For more information, please visit Eltek's web site: www.eltekglobal.com. Forward Looking Statement: Certain matters discussed in this news release are forward-looking statements that involve a number of risks and uncertainties including, but not limited to statements regarding expected results in future quarters, risks in product and technology development and rapid technological change, product demand, the impact of competitive products and pricing, market acceptance, the sales cycle, changing economic conditions and other risk factors detailed in the Company's Annual Report on Form 20-F and other filings with the United States Securities and Exchange Commission. Eltek Ltd. Consolidated Statements of Operations (In thousands US$, except per share data) Three months ended Year ended March 31, December 31, Unaudited Audited Revenues Costs of revenues ) ) ) Gross profit Selling, general and administrative expenses ) ) ) Operating profit (loss) Financial income (expenses), net ) ) ) Profit (loss) before other income, net Other income, net 0 0 12 Profit (loss) before income tax expenses Income tax (expenses), net (5 ) ) ) Net Profit (loss) Net profit (loss) attributable to non controlling interest 18 ) 31 Net Profit (loss) attributable to controlling interest / Eltek Earnings per share Basic and diluted net gain (loss) per ordinary share ) ) Weighted average number of ordinary shares used to compute basic and diluted net gain (loss) per ordinary share (in thousands) Eltek Ltd. Consolidated Balance Sheets (In thousands US$) March 31, December 31, Unaudited Audited Assets Current assets Cash and cash equivalents Receivables:Trade, net of provision for doubtful accounts Other 62 Inventories Prepaid expenses Total current assets Assets held for employees' severance benefits 41 39 Fixed assets, less accumulated depreciation Goodwill Total assets Liabilities and Shareholder's equity Current liabilities Short-term credit and current maturities of long-term debts Accounts payable: Trade Related parties Other Total current liabilities Long-term liabilities Long term debt, excluding current maturities 0 Employee severance benefits Total long-term liabilities Equity Ordinary shares, NIS 0.6par value authorized 50,000,000 shares, issued and outstanding 6,610,107 as of December 31, 2011. Additional paid-in capital Cumulative foreign currency translation adjustments Capital reserve Accumulated deficit ) ) ) Shareholders' equity Non controlling interest Total equity Total liabilities and shareholders' equity Eltek Ltd. Unaudited Non-GAAP EBITDA Reconciliations For the period ended December 31, 2011 (In thousands US$, except per share data) Non-GAAP EBITDA Reconciliations Three months ended Year ended March 31, December 31, GAAP net Income (loss) Add back items: Financial (income) expenses, net 56 Income tax (benefit) expense 5 20 31 Depreciation Adjusted EBITDA
